            Case 5:20-cv-05799-LHK Document 260-1 Filed 09/30/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    JAMES T. CHRISTY
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
               Case 5:20-cv-05799-LHK Document 260-1 Filed 09/30/20 Page 2 of 4




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my sixth declaration in this lawsuit. I am making this declaration in response to
 5              yesterday’s court order. See ECF 238.
 6         ECF 235 Investigation
 7         2. The author of the first email referenced in the Court’s Order, ECF 235, claims to be an
 8              enumerator and alleges there is no work for her in Indiana and she did not receive an
 9              award for which she was entitled.
10         3. There are three Area Census Offices in Indiana and all are nearly complete. As of
11              9:53am Eastern, the progress on the production workload for the Nonresponse
12              Followup operation in the Indianapolis, IN ACO was 98.73% complete, the Lake
13              County, IN ACO was 98.94% complete and the Ft. Wayne, IN ACO was 99.35%
14              complete. The State of Indiana is 99.55% complete overall when including the number
15              of addresses who have self-responded and the addresses completed in other
16              enumeration efforts, including the Nonresponse Followup operation,. There are nearly
17              700 enumerators still working in Indiana to complete the remaining addresses.
18         4. I also verified that several award payments were processed for the complainant. I have
19              asked the administrative staff to follow-up directly with her to confirm these payments.
20         ECF 238 Investigation
21         5. The Court’s Order, ECF 238, references three additional emails.
22         6. In the first email, the complainant states “…not only should enumerating continue past
23              October 5, but also the MQA (Mobile Questionnaire Assistance) effort”.
24         7. The Mobile Questionnaire Assistance program will conclude with data collection
25              activities, including the Internet Self-Response, Census Questionnaire Assistance, and
26              Non Response Follow Up operation.
27         8. In the second email, the complainant claims to be an enumerator in Washington who
28              expresses concern about completing enumeration activities by October 5.
       Case 5:20-cv-05799-LHK Document 260-1 Filed 09/30/20 Page 3 of 4




 1   9. The Area Census Office where the complainant claims to work is the Spokane,
 2      Washington office. As of 9:53am Eastern on September 29, the rate of completion for
 3      production cases assigned to this ACO was 97.39%, with 60 of 62 Census Field
 4      Supervisor Areas in the Closeout phase as described in the 2020 Census Operational
 5      Plan..
 6   10. The complainant also raises concern about sending enumerators to other cities and
 7      regions nearby, stating this would “seem impossible”. We are continuing to move the
 8      best enumerators to locations where there is work remaining and we expect to have
 9      enumerators working in these locations until the end of data collection activities.
10   11. The third email is from an enumerator who has worked in various places in California
11      and Nevada. He states “I am very concerned that there will be hundreds of homes in
12      these areas alone that will go uncounted”.
13   12. Enumeration continues in our two ACOs in Nevada and in Chico, California. As of
14      9:53am Eastern on September 29, 2020, 850 enumerators in Nevada and 516
15      enumerators in the Chico, CA Area Census Office received work assignments for the
16      NRFU operation. The completion rate for the North Las Vegas ACO is 97.33%, for the
17      Las Vegas ACO is 97.36% and the Chico, CA ACO is 95.26%. These offices continue
18      attempts to enumerate every household assigned for the Non-Response Follow Up
19      operation.
20   13. To be clear, no occupied housing units will go “uncounted.” If we have not received a
21      self-response, if we have not obtained an in-person response from an enumerator, if we
22      have not received a proxy response (from someone like a neighbor or landlord), and if
23      we do not have high-quality administrative records, imputation will be used to create a
24      population count for that occupied housing unit. Imputation has been a long-standing
25      practice which has been both methodologically and legally approved.
26

27   Effect of Responding to Enumerator Emails per the Court’s Orders
28
             Case 5:20-cv-05799-LHK Document 260-1 Filed 09/30/20 Page 4 of 4




 1        14. I have engaged substantial resources, including staff time from numerous areas, to
 2            research issues raised by communications sent to the Court in order to provide
 3            researched and valid responses to the Court’s orders. I believe it is important to
 4            provide accurate and well-considered responses to these concerns, which is what I have
 5            done. According to my best estimates, we have devoted over 100 staff hours to
 6            research these complaints, including confirming locations, progress numbers, status of
 7            employment, interviewing staff throughout the Nation and producing documentation.
 8        15. Attending to these matters has detracted significantly from my duties as the Assistant
 9            Director for Field Operations at the U.S. Census Bureau, and my ability to monitor key
10            operations such as our data quality programs and efforts to ensure fiscal and
11            administrative compliance. These are critical tasks for this phase of the Census.
12

13

14

15   I have read the foregoing and it is all true and correct.
16   DATED this _29th_ day of September, 2020
17
      James Christy Digitally signed by James Christy
                    Date: 2020.09.30 10:45:36 -04'00'
18   ____________________________________
19   James T. Christy
20   Assistant Director for Field Operations
21   United States Bureau of the Census
22

23

24

25

26

27

28
